Case: 18-30263      Document: 00514791304         Page: 1    Date Filed: 01/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 18-30263                             FILED
                                                                       January 11, 2019
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

TIMOTHY GENTRY, also known as Johnny_5_is_@live, also known as John
Doe, also known as John Doe #12,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                            USDC No. 5:10-CR-319-14


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Timothy Gentry, federal prisoner # 14627-032, pleaded guilty to one
count of engaging in a child exploitation enterprise and was sentenced to 300
months of imprisonment. He appeals the district court’s denial of his petition
for a writ of coram nobis, which he filed seeking to vacate and set aside his
conviction and sentence. Gentry contends that the district court did not have



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30263     Document: 00514791304      Page: 2   Date Filed: 01/11/2019


                                  No. 18-30263

jurisdiction over his conviction because the procedure used to enact 18 U.S.C.
§ 3231 was unconstitutional.
      The record shows that Gentry is still in custody serving the sentence he
seeks to challenge with his petition. Thus, Gentry does not satisfy the “no
longer in custody” requirement for filing a writ of coram nobis. See United
States v. Hatten, 167 F.3d 884, 887 n.6 (5th Cir. 1999); United States v. Dyer,
136 F.3d 417, 422 (5th Cir. 1998). As such, the district court did not abuse its
discretion in denying Gentry a writ. See Santos-Sanchez v. United States,
548 F.3d 327, 330 (5th Cir. 2008), vacated on other grounds, 559 U.S. 1046
(2010); see also Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992) (holding
that this court may affirm the district court’s judgment on any grounds
supported by the record).     Further, we have previously rejected a similar
challenge to § 3231 based on alleged procedural defects.         United States v.
Leyva, No. 06-11172, 2007 WL 3230321, at *1 (5th Cir. Oct. 31, 2007)
(unpublished); see also Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006)
(“An unpublished opinion issued after January 1, 1996 is not controlling
precedent, but may be persuasive authority.”). Gentry’s argument is frivolous
and without merit. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Gentry is WARNED that frivolous, repetitive, or otherwise abusive
filings will invite the imposition of sanctions, which may include dismissal,
monetary sanctions, and restrictions on his ability to file pleadings in this court
and any court subject to this court’s jurisdiction. See Coghlan v. Starkey,
852 F.2d 806, 817 n.21 (5th Cir. 1988).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                        2